Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All the references cited in the International Search Report have been considered.  None is anticipatory. The most pertinent of these references have been applied below.
	
	
Election/Restrictions
The applicant has elected Group I (claims 1-20) with traverse.  The applicant argued the special technical feature is not met by prior art. The examiner disagrees and asserts the feature is met by prior art. See below rejection.
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-11 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frydrych et al. (Polymer Degradation and Stability 132 (2016) 202-212).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The exemplary Mn of No.1 polymer=23/1.7=13.5k that would inherently yield the claimed repeating units.
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 12-20 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Frydrych et al. (Polymer Degradation and Stability 132 (2016) 202-212) in view of Hicks et al. (US 3089863).
Disclosure of Frydrych is adequately set forth in ¶1 and is incorporated herein by reference.  
Frydrych is/are silent on the claimed multi-functional alcohol initiator/core.
Solving the same problem of producing a star polyester, Hicks (abs., claims, examples, 1:5-20, 2:8-70, 5:15-20) discloses erythritol and polyester with carboxyl or hydroxyl substituents are functionally equivalent initiator/core for producing star shaped polyester (embraces maleic acid reacted with propylene oxide).

The references are silent on the claimed complex viscosity and absorbance.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the references teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar components (core, monomers, MW, and PDI).  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the complex viscosity and absorbance, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to .

Claim(s) 1 and 4-5 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 20190209732).
Xie (19-20) discloses a star shaped poly(propylene fumarate):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

In light of this, one having ordinary skill in the art would obviously recognize to prepare the claimed star shaped poly(propylene fumarate), because  although many compositions are disclosed in the reference and therefore anticipation does not appear to be present, it has been held that the mere fact that a reference suggests a multitude of Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989).  The disclosed repeating unit would inherently yield the claimed Mn.

	
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.